ACCEPTED
                                                                                             01-15-00375-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        8/11/2015 3:46:13 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                               No. 01-15-00375-CV

                 In the First Court of Appeals
                                                                       FILED IN
                                            1st COURT OF APPEALS
                                                HOUSTON, TEXAS

                        Houston, Texas      8/11/2015 3:46:13 PM
                                            CHRISTOPHER A. PRINE
                                                                        Clerk
                   ______________________________________

     LOST CREEK VENTURES LLC D/B/A HAPPY BULLDOG
 MANAGEMENT, STEPHAN EPSTEIN AND MARILYN ROTH EPSTEIN,
                                                   Appellants,

                                         v.

                                 ALAN PILGRIM,
                                                   Appellee.
                   ______________________________________

             NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL
                 ______________________________________


      Appellee, Alan Pilgrim, respectfully submits this Notice of Appearance of Lead

Appellate Counsel in this matter and requests that copies of all pleadings and notices

be sent to the attention of:

             Lisa Bowlin Hobbs
             KUHN HOBBS PLLC
             3307 Northland Drive, Suite 310
             Austin, Texas 78731
             (512) 476-6003
             (512) 476-6002 (fax)
             lisa@kuhnhobbs.com




                                          1
      Ms. Hobbs is the lead attorney for Mr. Pilgrim, replacing his trial counsel, Jason

Snell, whose signature appears below in compliance with Texas Rule of Appellate

Procedure 6(c).




Date: August 11, 2015           Respectfully submitted,



                                                        /s/ Lisa Bowlin Hobbs
                                                 Lisa Bowlin Hobbs
                                                  State Bar No. 24026905
                                                 Kurt Kuhn
                                                  State Bar No. 24002433
                                                 KUHN HOBBS PLLC
                                                 3307 Northland Drive, Suite 310
                                                 Austin, Texas 78731
                                                 (512) 476-6003
                                                 (512) 476-6002 (fax)
                                                 Lisa@KuhnHobbs.com

                        Attorneys for Appellee, Alan Pilgrim


AGREED TO:

         /s/ Jason W. Snell
Jason W. Snell
  State Bar No. 24013540
THE SNELL LAW FIRM, P.L.L.C.
The Littlefield Building
106 E. 6th Street, Suite 330
Austin, TX 78701
(512) 477-5291
(512) 477-5294 (fax)
firm@snellfirm.com
                                           2
                               CERTIFICATE OF SERVICE

      I hereby certify that, on August 11, 2015, a true and correct copy of this notice
was served on the following parties and counsel via e-Service:

Tracy J. Willi
Willi Law Firm, PC
100 Congress Avenue, Suite 1530
Austin, TX 78701-2717

James A. Reed, Esq.
LAW OFFICES OF JAMES A. REED, P.C.
4131 Spicewood Springs Rd., Bldg. G-2
Austin, TX 78759

Attorneys for Appellants

Jason W. Snell
The Snell Law Firm, P.L.L.C.
The Littlefield Building
106 E. 6th Street, Suite 330
Austin, TX 78701

Trial Attorney for Appellee

                                                     /s/ Lisa Bowlin Hobbs
                                                     Lisa Bowlin Hobbs




                                          3